Title: To James Madison from Elbridge Gerry, 18 July 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir,
          Boston 18th July 1814
        
        I am just informed of the death of Mr. Lovell, naval officer of this port, & think that our friend the Honble Jonathan Loring Austin would fill the place in a manner that will meet the entire approbation of Government & that will be honorable to himself. Mr Austin has been Secretary, & also Treasurer of this Commonwealth, & in both houses of the Legislature, has a compleat knowledge of bookeeping, is correct, accurate, just & honorable, & in those & other offices has conducted in the most unexceptionable manner; & altho a uniform & decided republican & friend to the existing

Government, it was with difficulty, that the british party in the Legislature could obta[i]n a vote (on the election of Governor Strong) to supersede him. His pretensions I believe to the office will be equal, if not superior to those of any other candidate; & his appointment will give general satisfaction. I remain dear Sir, respectfully & sincerely your unfeigned friend.
        
          E. Gerry
        
      